Clerke, J.
I concur in the disposition of this matter, proposed in the opinion of Justice Ingraham ; but I differ entirely from that portion of it which intimates that the impotency of the defendant, at the time of the marriage, was not satisfactorily proved. The permanency of the physical obstruction referred to by some of the witnesses may be questionable; but I have little doubt her whole nervous organization was so shattered, and her sexual organs were in such a state of chronic irritability, if not congenitally defective, that she was incapable of consummating her nuptials; and we have no sufficient reason to suppose that her impotency is curable.
Davies, P. J., concurred with Justice Clerke.
Judgment directing a reference, to inquire as to the existence of collusion between the parties, in obtaining the decree of divorce.